DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please cancel claims 11-12.
Authorization for this examiner’s amendment was given in an interview with Liaoteng Wang on 03/30/2021.

Status of Claims
	Claims 1-3, 5, 7-8, and 10 were rejected and claim 9 was objected in Office Action mailed on 01/22/2021.
	Applicant filed a response, amended claim 1, 7, and 10 and canceled claim 8-9. Claims 4, 6, and 13 were previously canceled.
	Claims 1-3, 5, 7, and 10-12 are currently pending in the application. Claims 11-12 have been canceled. 


Allowable Subject Matter
Claims 1-3, 5, 7, and 10 are allowed over the closes prior art of record Gross and Zhu.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments in combination with the amendments filed on 03/08/2021 are persuasive to overcome the prior art of record. Specifically, Applicant amended independent claim 1 and incorporated all the features of dependent claim 9, which was previously objected as being dependent upon rejected claim 1 but allowable if rewritten in independent form. In addition, the features of claim 8 to which claim 9 refers were also incorporated into independent claim 1. In regard to the prior art rejection, the prior art does not teach or fairly suggest the specifics of the switch further comprises a control column, which is coupled to one end of the first reset member and disposed corresponding to the opening, and a contact surface of the control column adjacent to the cover body is a smooth surface; and the switch further comprises a housing including a bottom plate and an upper housing, the stationary contact and the second reset member are fixed to the bottom plate, the movable contact, the first reset member and the control column are sequentially arranged within the upper housing, and a through hole is provided on a side of the upper housing opposite to the bottom plate to enable the control column to be protruded out of the through hole.
Therefore, after further hints in the prior art, it would not have been obvious to modify or combine the teachings of Gross and Zhu to have arrived at the presently claimed invention.
In light of the above, claims 1-3, 5, 7, and 10-12 are passed to issue. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098.  The examiner can normally be reached on Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/CHRISTIAN ROLDAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723